DETAILED ACTION
Claims 1-6 are pending in the current application.   The present application is being examined under the AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since there is no antecedent basis for the term “implementation” recited in line 8.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 2, 5, and 6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (U.S. Pat. Pub. No. 2011/0187515 A1, hereinafter “Saito”). 
Specifically, regarding Claim 1, Saito discloses a control device for a vehicle (Abstract), the control device comprising: an electronic control unit (1; ¶ [0018]) configured to: execute first steering control to steer the vehicle in a first direction (e.g., a +y - direction; FIG. 7(A)) to avoid a collision with a first object (RiskL at point X1; ¶¶ [0018], [0058], [0059], [0063]), execute second steering control to steer the vehicle in a second direction opposite to the first direction (after point X1, in a -y - direction; FIG. 7(A)), following the first steering control, and perform relaxation steering control to relax the second steering control  (¶ [0031]) when the implementation of a next first steering control (+y - direction) to avoid a second object (at point X2) is determined to be needed (¶ [0033]), and the first direction of the first steering control and a next first direction of the next first steering control are the same (e.g., a +y - direction to avoid each of RiskL). 
Regarding Claim 2, Saito discloses that the electronic control unit is configured to perform the relaxation steering control before starting a next second steering control after the next first steering control (e.g., when no movement in a trajectory is needed due to a distance between the vehicle and an upcoming obstacle RiskL).
Regarding Claim 5, Saito discloses that the vehicle includes an external sensor, and the electronic control unit is configured to detect the first object and the second object in the first detection range utilizing information acquired by the external sensor (¶ [0023]). 
Claim 6 includes language similar to that of Claim 1 and is allowable for reasons at least similar to those discussed above.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833